Exhibit 10.1

HESS MIDSTREAM

2017 LONG-TERM INCENTIVE PLAN

PHANTOM UNIT AGREEMENT

 

Pursuant to this Phantom Unit Agreement, dated as of the Grant Date set forth in
the Grant Notice below (this “Agreement”), Hess Midstream GP LLC (the
“Company”), as the general partner of Hess Midstream GP LP, which is the general
partner of Hess Midstream LP (the “Partnership”), hereby grants to the
individual identified in the Grant Notice below (the “Participant”) the
following Award of Phantom Units (“Phantom Units”), pursuant and subject to the
terms and conditions of this Agreement and the Hess Midstream LP 2017 Long-Term
Incentive Plan, as amended from time to time (the “Plan”), the terms and
conditions of which are hereby incorporated into this Agreement by
reference.  Each Phantom Unit granted hereunder shall constitute a Phantom Unit
under the terms of the Plan and is hereby granted in tandem with a corresponding
DER, as further detailed in Section 3 below.  In the event of any conflict
between the terms of this Agreement and the Plan, the terms of the Plan shall
control.  Except as otherwise expressly provided herein, all capitalized terms
used in this Agreement, but not defined herein, shall have the meanings provided
in the Plan.

 

GRANT NOTICE

 

Subject to the terms and conditions of this Agreement, the principal features of
this Award are as follows:  

Participant:  [___________]

Number of Phantom Units:  [____] Phantom Units

Grant Date:  [________], 20[__]

Vesting of Phantom Units: [To be specified in individual awards.]

Forfeiture of Phantom Units:  In the event of a termination of the Participant’s
Service for any reason, all Phantom Units that have not vested prior to or in
connection with such termination of Service shall thereupon automatically be
forfeited by the Participant without further action and for no consideration.  

Payment of Phantom Units:  Vested Phantom Units shall be paid to the Participant
in the form of Units as set forth in and subject to Section 5 below.

DERs: Each Phantom Unit granted under this Agreement shall be issued in tandem
with a corresponding DER each of which shall entitle the Participant to receive
payments in an amount equal to Partnership distributions with respect to a Unit
in accordance with Section 3 below.




 

 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS OF PHANTOM UNITS

 

1.Grant.  The Company hereby grants to the Participant, as of the Grant Date, an
Award of the number of Phantom Units set forth in the Grant Notice above,
subject to all of the terms and conditions contained in this Agreement and the
Plan.  

2.Phantom Units.  Subject to Section 4 below, each Phantom Unit that vests shall
represent the right to receive payment, in accordance with Section 5 below, in
the form of one (1) Unit.  Unless and until a Phantom Unit vests, the
Participant will have no right to payment in respect of such Phantom
Unit.  Prior to actual payment in respect of any vested Phantom Unit, such
Phantom Unit will represent an unsecured obligation of the Company, payable (if
at all) only from the general assets of the Company.

3.Grant of Tandem DER. Each Phantom Unit granted hereunder is hereby granted in
tandem with a corresponding DER, which shall remain outstanding from the Grant
Date until the earlier of the payment or forfeiture of the related Phantom Unit,
and which shall be subject to all of the terms and conditions contained in this
Agreement and the Plan.  Each vested DER shall entitle the Participant to
receive payments, subject to and in accordance with this Agreement, in an amount
equal to any distributions made by the Partnership following the Grant Date in
respect of the Unit underlying the Phantom Unit to which such DER relates.  The
Company shall establish, with respect to each Phantom Unit, a separate DER
bookkeeping account for such Phantom Unit (a “DER Account”), which shall be
credited (without interest) on the applicable distribution dates with a notional
amount equal to any distributions made by the Partnership during the period that
such Phantom Unit remains outstanding with respect to the Unit underlying the
Phantom Unit to which such DER relates.  Upon the vesting of a Phantom Unit, the
DER (and the DER Account) with respect to such vested Phantom Unit shall also
become vested.  The DER corresponding to a Phantom Unit shall expire upon the
settlement of that Phantom Unit.  Similarly, upon the forfeiture of a Phantom
Unit, the DER (and the DER Account) with respect to such forfeited Phantom Unit
shall also be forfeited without payment of consideration.  

4.Vesting and Forfeiture.  

(a)

Vesting.  Subject to Section 4(d) below, the Phantom Units shall vest in such
amounts and at such times as are set forth in the Grant Notice above.

(b)

Accelerated Vesting.  [To be specified in individual awards.]

(c)

Early Retirement Vesting.  [To be specified in individual awards.]

(d)

Forfeiture.  In the event of a termination of the Participant’s Service for any
reason, all Phantom Units that have not vested prior to or in connection with
such termination of Service shall thereupon automatically be forfeited by the
Participant without further action and without payment of consideration
therefor.  No portion of the Phantom Units which has not become vested at the
date of the Participant’s termination of Service shall thereafter become
vested.  

(e)

Payment.  Vested Phantom Units shall be subject to the payment provisions set
forth in Section 5 below.

5.Payment of Phantom Units and DERs.  

2

 

 

--------------------------------------------------------------------------------

 

(a)

Phantom Units.    Unpaid, vested Phantom Units shall be paid to the Participant
in the form of Units in a lump-sum as soon as reasonably practical, but not
later than sixty (60) days following the date on which such Phantom Units
vest.  Payments of any Phantom Units that vest in accordance herewith shall be
made to the Participant (or in the event of the Participant’s death, to the
Participant’s estate) in whole Units in accordance with this Section 5.  In lieu
of the foregoing, the Committee may elect at its discretion to pay some or all
of the Phantom Units in cash equal to the Fair Market Value of the Units that
would otherwise be distributed as of the date of vesting.

(b)

DERs.    Unpaid, vested DERs shall be paid to the Participant as follows: as
soon as reasonably practical, but not later than sixty (60) days, following the
date on which a Phantom Unit and related DER vests, the Participant shall be
paid an amount in cash equal to the amount then credited to the DER Account
maintained with respect to such Phantom Unit.

(c)

Potential Delay.  Notwithstanding anything to the contrary in this Agreement, no
amounts payable under this Agreement shall be paid to the Participant prior to
the expiration of the six (6)-month period following his “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h)) (a
“Separation from Service”) to the extent that the Company determines that paying
such amounts prior to the expiration of such six (6)-month period would result
in a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code.  If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of the applicable six (6)-month
period (or such earlier date upon which such amounts can be paid under Section
409A of the Code without resulting in a prohibited distribution, including as a
result of the Participant’s death), such amounts shall be paid to the
Participant.

6.Tax Withholding.  Unless other arrangements have been made that are acceptable
to the Company in its sole discretion, the Company or any Affiliate thereof is
authorized to deduct or withhold, or cause to be deducted or withheld, (i) from
any Award, (ii) from any payment due or transfer made under any Award or
(iii) from any compensation or other amount owing to a Participant the amount of
any applicable taxes required to be withheld by the Company or any Affiliate in
respect of an Award, including taxes required to be withheld in connection with
its grant, its exercise, the lapse of restrictions thereon or any payment or
transfer thereunder or under the Plan, and to take such other action as may be
necessary in the opinion of the Company to satisfy its withholding obligations
for the payment of such taxes.  The Company or any Affiliate may withhold cash
or Units, including Units that would otherwise be issued pursuant to such Award
or other property. In the event that Units that would otherwise be issued
pursuant to an Award are used to satisfy such withholding obligations, the
number of Units so withheld or surrendered shall be limited to the number of
Units that have a Fair Market Value on the date of withholding equal to the
aggregate amount of the Company’s or any Affiliate’s withholding obligation
based on the minimum applicable statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes.

7.Rights as Unit Holder.  Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
holder of Units in respect of any Units that may become deliverable hereunder
unless and until certificates representing such Units shall have been issued or
recorded in book entry form on the records

3

 

 

--------------------------------------------------------------------------------

 

of the Partnership or its transfer agents or registrars, and delivered in
certificate or book entry form to the Participant or any person claiming under
or through the Participant.

8.Transferability of Units.  Neither the Phantom Units nor any right of the
Participant under the Phantom Units (including any DER) may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant (or any permitted transferee) other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company, the Partnership and any of their
Affiliates.  Notwithstanding the foregoing, the Participant may designate the
beneficiary or beneficiaries to receive the Phantom Units or other amounts which
may be delivered in respect of this Award after the Participant’s death.  Such
designation may be made by the Participant on the enclosed beneficiary
designation form and (unless the Participant has waived such right) may be
changed by the Participant from time to time by filing a new beneficiary
designation form with the Committee.  If the Participant does not designate a
beneficiary or if no designated beneficiary(ies) survives the Participant, the
Participant’s beneficiary will be the legal representative of the Participant’s
estate.

9.Distribution of Units.  Unless otherwise determined by the Committee or
required by any applicable law, rule or regulation, neither the Company nor the
Partnership shall deliver to the Participant certificates evidencing Units
issued pursuant to this Agreement and instead such Units shall be recorded in
the books of the Partnership (or, as applicable, its transfer agent or equity
plan administrator).  All certificates for Units issued pursuant to this
Agreement and all Units issued pursuant to book entry procedures hereunder shall
be subject to such stop transfer orders and other restrictions as the Company
may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Units are then
listed, and any applicable federal or state laws, and the Company may cause a
legend or legends to be inscribed on any such certificates or book entry to make
appropriate reference to such restrictions.  In addition to the terms and
conditions provided herein, the Company may require that the Participant make
such covenants, agreements, and representations as the Company, in its sole
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements. No fractional Units shall be issued or delivered pursuant to
the Phantom Units and the Committee shall determine, in its discretion, whether
cash, other securities, or other property shall be paid or transferred in lieu
of fractional Units or whether such fractional Units or any rights thereto shall
be canceled, terminated, or otherwise eliminated.

10.Partnership Agreement.  Units issued upon payment of the Phantom Units shall
be subject to the terms of the Plan and the Partnership Agreement.  Upon the
issuance of Units to the Participant, the Participant shall, automatically and
without further action on his or her part, (i) be admitted to the Partnership as
a Limited Partner (as defined in the Partnership Agreement) with respect to the
Units, and (ii) become bound, and be deemed to have agreed to be bound, by the
terms of the Partnership Agreement.

11.No Effect on Service.  Nothing herein or in the Plan will be construed as
conferring on the Participant or anyone else the right to continue in the employ
or service of the Company or any Affiliate thereof.  Furthermore, the Company
and its Affiliates may at any time dismiss the Participant from employment or
consulting free from any liability or any claim under the Plan or this
Agreement, unless otherwise expressly provided in the Plan, this Agreement or
any other written agreement between the Participant and the Company or an
Affiliate thereof.

4

 

 

--------------------------------------------------------------------------------

 

12.Terms of Employment.  The Plan is a discretionary plan.  The Participant
hereby acknowledges that neither the Plan nor this Agreement forms part of the
Participant’s terms of Service and nothing in the Plan may be construed as
imposing on the Company, the Partnership or any of their Affiliates a
contractual obligation to offer participation in the Plan to any Employee,
Consultant or Director.  The Company, the Partnership and their Affiliates are
under no obligation to grant further Phantom Units to the Participant under the
Plan or, if such Phantom Units are granted, to grant such Award on the same or
similar terms as provided in this Agreement.  If the Participant ceases to be an
Employee, Consultant or Director for any reason, the Participant shall not be
entitled by way of compensation for loss of office or otherwise howsoever to any
sum or other benefit to compensate the Participant for the loss of any rights
under this Agreement or the Plan.

13.Severability.  The invalidity or unenforceability of any provision of this
Agreement in any jurisdiction will not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder will be enforceable to the fullest extent permitted by law.

14.No Guarantee of Tax Consequences.  None of the Board, the Committee, the
Company or the Partnership provides or has provided any tax advice to the
Participant or makes or has made any assurance, commitment or guarantee to the
Participant that any federal, state, local or other tax treatment will (or will
not apply) or be available to the Participant with respect to the issuance,
holding, vesting, payment, settlement or other occurrence with respect to the
Phantom Units, the DERs, the Units or the transactions contemplated by this
Agreement. The Participant represents that he or she is in no manner relying on
such entities or their representatives for tax advice or an assessment of such
tax consequences, and such entities assume no liability with respect to any tax
or associated liabilities to which the Participant may be subject.  The
Participant understands that the Participant may suffer adverse tax consequences
in connection with the Phantom Units and DERs granted pursuant to this
Agreement.

15.Entire Agreement; Amendments, Suspension and Termination.  This Agreement
(including the Plan which is incorporated herein by reference) contains the
entire agreement between the parties hereto with respect to the subject matter
contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties hereto relating to such subject
matter.  To the extent permitted by the Plan, this Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board or the Committee.  Except as provided in the
preceding sentence, this Agreement cannot be modified, altered or amended,
except by an agreement, in writing, signed by both the Partnership and the
Participant.

16.Notices.  Any notice which may be required or permitted under this Agreement
will be in writing and will be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:

(a)

If the notice is to the Company, the Partnership or any of their Affiliates, to
the attention of the Secretary of Hess Midstream GP LLC, 1501 McKinney Street,
Houston, TX 77010, or at such other address as the Company, the Partnership or
any of their Affiliates by notice to the Participant may designate in

5

 

 

--------------------------------------------------------------------------------

 

writing from time to time.

(b)

If the notice is to the Participant, at the Participant’s address as shown on
the records of the Company, the Partnership or their Affiliates, or at such
other address as the Participant, by notice to the Company, the Partnership or
their Affiliates, may designate in writing from time to time.

17.Lock-Up Agreement.  The Participant shall agree, if so requested by the
Company or the Partnership and any underwriter in connection with any public
offering of securities of the Partnership or any Affiliate thereof, not to
directly or indirectly offer, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of or otherwise dispose of or transfer any Units
held by him or her for such period, not to exceed one hundred eighty (180) days
following the effective date of the relevant registration statement filed under
the Securities Act in connection with such public offering, as such underwriter
shall specify reasonably and in good faith.  The Company or the Partnership may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such 180-day period.  Notwithstanding
the foregoing, the 180-day period may be extended in the discretion of the
Company for up to such number of additional days as is deemed necessary by such
underwriter or the Company or Partnership to continue coverage by research
analysts in accordance with FINRA Rule 2711 or any successor or other applicable
rule.

18.Compliance with Laws.  The Participant acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act, any and all regulations and rules
promulgated by the SEC thereunder, all applicable state securities laws and
regulations, and any other law, rule or regulation applicable
thereto.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Phantom Units and DERs are granted, only in such a manner
as to conform to such laws, rules and regulations.  To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

19.Code Section 409A.  The intent of the parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A of the
Code and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  Nevertheless, to the extent that the
Committee determines that the Phantom Units or DERs may not be exempt from (or
compliant with) Section 409A of the Code, the Committee may (but shall not be
required to) amend this Agreement in a manner intended to comply with the
requirements of Section 409A of the Code or an exemption therefrom (including
amendments with retroactive effect), or take any other actions as it deems
necessary or appropriate to attempt to (a) exempt the Phantom Units or DERs from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Phantom Units or DERs, or (b) comply with
the requirements of Section 409A of the Code.  To the extent applicable, this
Agreement shall be interpreted in accordance with the provisions of Section 409A
of the Code.  Notwithstanding anything in this Agreement to the contrary, to the
extent that any payment or benefit hereunder constitutes non-exempt
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
and such payment or benefit would otherwise be payable or distributable
hereunder by reason of the Participant’s termination of Service, all references
to the Participant’s termination of Service shall be construed to mean a
Separation from Service, and the Participant shall not be considered to have a
termination of Service unless such

6

 

 

--------------------------------------------------------------------------------

 

termination constitutes a Separation from Service with respect to the
Participant.

20.Adjustments; Clawback.  The Participant acknowledges that the Phantom Units
are subject to modification and forfeiture in certain events as provided in this
Agreement and Section 7 of the Plan.  The Participant further acknowledges that
the Phantom Units, DERs and Units issuable hereunder, whether vested or unvested
and whether or not previously issued, are subject to clawback as provided in
Section 8(o) of the Plan.

21.Successors and Assigns.  The Company or the Partnership may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and the
Partnership.  Subject to the restrictions on transfer contained herein, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.  

22.Further Assurances.  Each party hereto will do and perform (or will cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

23.Governing Law.  The validity, construction, and effect of this Agreement and
any rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of Delaware without regard to its
conflicts of laws principles.

24.Counterparts; Headings.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will constitute one and the same instrument.  Headings are given to the sections
and subsections of this Agreement solely as a convenience to facilitate
reference.  Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Agreement or any provision hereof.

25.Data Protection.  By signing this Agreement, the Participant consents to the
holding and processing of personal data provided by the Participant to the
Company, the Partnership or their Affiliates for all purposes necessary for the
operation of the Plan.  These include, but are not limited to:

(a)

Administering and maintaining the Participant’s records;

(b)

Providing information to any registrars, brokers or third party administrators
of the Plan; and

(c)

Providing information to future purchasers of the Company or any Affiliate in
which the Participant works.

[Signature page follows]




7

 

 

--------------------------------------------------------------------------------

 

The Participant’s signature below indicates the Participant’s agreement with and
understanding that this Award is subject to all of the terms and conditions
contained in the Plan and in this Agreement, and that, in the event that there
are any inconsistencies between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall control.  The Participant further
acknowledges that the Participant has read and understands the Plan and this
Agreement, which contains the specific terms and conditions of this grant of
Phantom Units and DERs.  The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement.

 

HESS MIDSTREAM GP LLC

a Delaware limited liability company

 

By: ________________________________
Name:  
Title:  

 

 

HESS MIDSTREAM LP
a Delaware limited partnership


By: Hess Midstream GP LP

Its: General Partner

By:  Hess Midstream GP LLC
Its:   General Partner

            
By:__________________________________
Name:  
Title:  

 

 

“PARTICIPANT”

 

 

____________________________________


Print Name: __________________________

 

8

 

 